DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/568,841, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application lacks support for claims 3, 10-12, 14-16, and 19-22. Accordingly, claims 3, 10-12, 14-16, and 19-22 are not entitled to the benefit of the prior application.

Claim Objections
Claim 19 is objected to because of the following informalities: “includes at an” in line 1 should read –includes an--.  Appropriate correction is required.
21 is objected to because of the following informalities: “mirco” in line 1 should read –micro--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Claim 5 recites the limitation "the step of actuating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as “the step of activating.”
Claims 2-4 and 6-23 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9-13, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 7627384, hereinafter Ayal, in view of US 2017/0266436, hereinafter Suwito, and US 4827939, hereinafter Cartmell.
Regarding claim 1, Ayal discloses a method of conducting an intraoperative procedure (abstract) comprising: providing an electrode assembly (electrode assembly 20) including: a first electrode (electrode 38) supported by and positioned within a support (housing 22), and a lead wire assembly interconnected to the first electrode (lead 42 or 44); and applying the support to a tissue (Fig. 1, Col. 11 lines 54-55); and activating the first electrode (Col. 12 lines 4-5).
Ayal does not disclose the support being a pledget substrate having a first surface that is hydrophilic, wherein the pledget substrate can rotate about the first electrode, and creating an incision to access bioelectric tissue of a patient.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed, to modify the method of Ayal such that the method includes creating an incision to access bioelectric tissue of a patient, as taught by Suwito, in order to access a nerve of the patient and allow one to complete the step of applying an electrode cuff to a nerve disclosed in Ayal (Suwito, para [0007]).
Ayal in view of Suwito does not teach the support being a pledget substrate having a first surface that is hydrophilic, wherein the pledget substrate can rotate about the first electrode.
However, Cartmell teaches an electrode assembly (Figs. 1-3) including: a pledget substrate having a first surface that is hydrophilic (electrode pad 10, foam sheets 12, 14, and hydrogel matrix 20), a first electrode supported by and positioned within the pledget substrate (electrode conductor 36, Figs. 2-3), and a lead wire assembly interconnected to the first electrode (lead wire 32, jacketed cable 38), wherein the pledget substrate can rotate about the first electrode (Examiner’s note: Cartmell’s pledget substrate “can” rotate about her first electrode since electrode conductor 36 could rotate within hydrogel matrix 20 depending on the amount of force applied.  The claim does not specify the amount of force to cause the rotation.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal and Suwito such that the support is a pledget substrate having a first surface that is hydrophilic, wherein the pledget substrate can rotate about the first electrode, as taught by Cartmell, as a simple substitution of one element (electrode assembly of Cartmell) for another (electrode assembly of Ayal) to obtain the predictable result of having 
Regarding claim 2, Ayal in view of Suwito and Cartmell teaches the method of claim 1, wherein the step of activating includes recording bioelectric responses of the tissue sensed from the first electrode (Ayal, Col. 12 lines 4-5, sensing).
Regarding claim 4, Ayal in view of Suwito and Cartmell teaches the method of claim 2, wherein the bioelectric recording is direct nerve recording (Ayal, electrode assembly containing sensing electrode is applied directly to nerve, Fig. 1).
Regarding claim 5, Ayal in view of Suwito and Cartmell teaches the method of claim 1, wherein the step of activating includes stimulation of the tissue from the first electrode (Ayal, Col. 12 lines 4-5, stimulating, Col. 12 lines 49-50, stimulate fibers of the nerve).
Regarding claim 7, Ayal in view of Suwito and Cartmell teaches the method of claim 1, wherein the tissue is a nerve (Ayal, Fig. 1, nerve 30, Col. 1 lines 13-15).
Regarding claim 9, Ayal in view of Suwito and Cartmell teaches the method of claim 7, wherein the nerve is a peripheral nerve (Ayal, Col. 5 lines 44-46).
Regarding claim 10, Ayal in view of Suwito and Cartmell teaches the method of claim 7, wherein the nerve is not dissected before or after the step of placing the pledget substrate (Ayal in view of Suwito and Cartmell does not disclose dissection of the nerve).
Regarding claim 11, Ayal in view of Suwito and Cartmell teaches the method of claim 7, wherein the pledget substrate is secured to less than 360 and greater than 20 degrees of a circumference of the nerve (Ayal, Col. 11 lines 62-67).
Regarding claim 12, Ayal in view of Suwito and Cartmell teaches the method of claim 7, wherein the nerve is selected from the group consisting of a recurrent laryngeal nerve, a superior laryngeal nerve and a vagus nerve (vagus nerve: Ayal Col. 17 lines 26-28, Suwito para [0007]).

Regarding claim 17, Ayal in view of Suwito and Cartmell teaches the method of claim 1, wherein the electrode assembly further includes a second electrode supported by and positioned within the pledget substrate (Ayal, Fig. 1, second electrode 38).
Regarding claim 18, Ayal in view of Suwito and Cartmell teaches the method of claim 17, wherein the pledget substrate includes first and second bodies in contact with each other (Cartmell, Fig. 5, multiple electrode pads 10), wherein the first electrode is positioned within the first body (Cartmell, socket 26 in each electrode pad 10 for accepting an electrode conductor 36, see Fig. 3) and the second electrode is positioned within the second body (Cartmell, socket 26 in each electrode pad 10 for accepting an electrode conductor 36, see Fig. 3); the method further comprising separating the first and second bodies prior to applying the pledget substrate to the tissue (Cartmell, Col. 2 lines 52-55).
Regarding claim 23, Ayal in view of Suwito and Cartmell teaches the method of claim 1, wherein the tissue is spinal cord (Ayal, Col. 4 lines 55-57).

Claims 3 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of US 2011/0237921, hereinafter Askin.
Regarding claim 3, Ayal in view of Suwito and Cartmell teaches the method of claim 2 but does not teach the bioelectric recording being EMG.
However, Askin teaches that bioelectric recording by electrodes may include EMG (Askin, para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that 
Regarding claim 22, Ayal in view of Suwito and Cartmell teaches the method of claim 1, but do not teach wherein the tissue is cerebral cortex.
However, Askin teaches that applications for electrodes may include stimulation of the cerebral cortex (para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the tissue is cerebral cortex, as taught by Askin, in order to use another application of electrodes (Askin, para [0025]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of US 6122554, hereinafter Coral.
Regarding claim 6, Ayal in view of Suwito and Cartmell teaches the method of claim 1, but does not teach the method further comprising the step of wetting the pledget substrate prior to applying the pledget substrate to the tissue.
However, Coral teaches wetting a hydrogel prior to applying the hydrogel to a tissue (Col. 1 lines 27-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal, Suwito, and Cartmell such that it further comprised the step of wetting the pledget substrate prior to applying the pledget substrate to the tissue, as taught by Coral, in order to maintain the adhesive and conductive properties of the hydrogel (Coral, Col. 1 lines 40-43).

s 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of NPL document “How to Use Nerve Cuffs to Stimulate, Record, or Modulate Neural Activity,” hereinafter Hoffer.
Regarding claim 8, Ayal in view of Suwito and Cartmell teaches the method of claim 7, but does not teach wherein the nerve is a cranial nerve.
However, Hoffer teaches applying an electrode assembly (cuff) to tissue, wherein the tissue is a cranial nerve (page 22, location of cuffs: affected cranial nerve).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the nerve is a cranial nerve, as taught by Hoffer, in order to restore the function of pharmacological control of pain and promote nerve repair and regeneration (Hoffer, page 22).
Regarding claim 14, Ayal in view of Suwito and Cartmell teaches the method of claim 1, but does not teach wherein the tissue is innervated muscle.
However, Hoffer teaches applying an electrode assembly (cuff) to tissue, wherein the tissue is innervated muscle (Page 1 Col. 1 para 2, “cuffs can be used to selectively activate nerves and muscles”, page 6 col. 1 para 2, “the muscles that surround nerves[...]”, page 7 col. 2 para 2 “[…] for applications where it is necessary to stimulate only one structure (for example, a specific muscle) without cross-stimulation of other, neighbouring structures. In these applications nerve cuffs can provide more focused and effective stimulation”, page 9 col. 2 para 2 “selective stimulation of multiple muscle groups using multi-electrode nerve cuffs”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the tissue is innervated muscle, as taught by Hoffer, in order to use another application of electrodes .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of NPL document “Protocol for Neurophysiological Studies of the Superior and Recurrent Laryngeal Nerves and of the Cricothyroid and Thryoarytenoid Muscles”, hereinafter San Martin.
Regarding claim 15, Ayal in view of Suwito and Cartmell teaches the method of claim 1, but does not teach wherein the tissue is a trachea.
However, San Martin teaches a method of applying an electrode assembly to a tissue (abstract, introduction) wherein the tissue is a trachea (abstract, introduction, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the tissue is a trachea, as taught by San Martin, in order to assess neuromuscular function of the larynx to investigate specific laryngeal disease or other more general processes affecting the larynx (San Martin, introduction).
Regarding claim 16, Ayal in view of Suwito and Cartmell teaches the method of claim 1, but does not teach wherein the tissue is a cricothyroid muscle.
However, San Martin teaches a method of applying an electrode assembly to a tissue (abstract, introduction) wherein the tissue is a cricothyroid muscle (abstract, introduction, page 2, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the tissue is a cricothyroid muscle, as taught by San Martin, in order to assess neuromuscular function of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of US 9226680, hereinafter Kendricks.
Regarding claim 19, Ayal in view of Suwito and Cartnell teaches the method of claim 1, but does not teach wherein the lead wire assembly includes an insulating jacket positioned around a wire core; the first electrode further including an insulating cup interconnecting the first electrode and the insulating jacket, further comprising the step of rotating the cup about the pledget substrate.
However, Kendricks teaches a lead wire assembly including an insulating jacket positioned around a wire core (Fig. 1, leadwire 11); a first electrode (Fig. 1, biomedical electrode 1) further including an insulating cup (electrode connector 10, Col. 5 lines 13-15) interconnecting the first electrode and the insulating jacket (Fig. 1), further comprising the step of rotating the cup about the pledget substrate (Fig. 5A, rotate jaw member 14 for connection to electrode).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that wherein the lead wire assembly includes an insulating jacket positioned around a wire core; the first electrode further including an insulating cup interconnecting the first electrode and the insulating jacket, further comprising the step of rotating the cup about the pledget substrate, as taught by Kendricks, in order to provide an improved electrode connector that maximizes electrical contact (Kendricks, Col. 3 lines 10-54).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of US 2016/0058380, hereinafter Lee.

However, Lee teaches a sensing system including a pledget substrate, wherein the pledget substrate is a rayon/polyethylene terephthalate blend (para [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the pledget substrate is a rayon/polyethylene terephthalate blend, as taught by Lee, in order to have an improved absorbent layer capable of absorbing water and moisture (Lee, para [0158]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ayal in view of Suwito and Cartmell as applied to claim 1 above, and further in view of US 10994130, hereinafter Clements.
Regarding claim 21, Ayal in view of Suwito and Cartmell teaches the method of claim 1, but does not teach wherein the pledget substrate includes one or more of micro hooks or micro needles and the method further includes securing the one or more micro hooks or micro needles into the tissue.
However, Clements teaches a substrate (flexible carrier layer) including one or more of micro hooks or micro needles (Col. 5 lines 39-40) and securing the one or more micro hooks or micro needles into tissue (Col. 7 lines 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Ayal in view of Suwito and Cartmell such that the pledget substrate includes one or more of micro hooks or micro needles and the method further includes securing the one or more micro hooks or micro needles into the tissue, as taught by Clements, in order to secure the electrode assembly to the tissue with increased device attachment strength (Clements, Col. 7 lines 35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791